Citation Nr: 0417217	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  92-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant, M.H., can be recognized as the 
deceased veteran's surviving spouse for Department of 
Veterans Affairs (VA) death benefits.

(The issue of whether the co-appellant, A.G., can be 
recognized as the deceased veteran's surviving spouse for VA 
death benefits is the subject of a separate remand by the 
Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant claims to be the surviving spouse of the 
veteran who died in June 1991 and who served on active duty 
in the Armed Forces from June 1951 to April 1955. A total 
rating for service-connected schizophrenia had been in effect 
from 1964 until the veteran's death.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 Administrative 
Decision from the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO). A notice of 
disagreement was received in October 1991. A statement of the 
case was issued in December 1991. A substantive appeal was 
received in January 1992. In December 1993, the Board 
remanded this case to the RO for further development. The 
appellant is one of the claimants in this contested claim for 
recognition as the surviving spouse of the veteran for VA 
benefit purposes. As there are two claims for the same 
benefits, contested claim procedures were followed by the RO.

The Board remanded this case in April 1999 for development 
and it has returned for appellate action.






REMAND

In light of changes in the law since the Board remanded this 
case in April 1999, this claim is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
requested action that follows.  VA will notify the appellant 
if further action is required on her part.

1.  The RO issued a letter to the 
appellant in December 2002 notifying her 
of the evidence necessary to support her 
claim.  Nevertheless, in light of recent 
decisions issued by the United States 
Court of Appeals for Veterans Claims 
(Court), the RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002).  
This includes notifying the appellant 
(1) of 38 U.S.C.A. §§ 101(3), 103 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.53, 3.206 (2003) and the information 
and evidence not of record that is 
necessary to substantiate the claim, 
(2) of the information and evidence that 
VA will seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in her possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002), and any other applicable 
legal precedent.  The RO should allow the 
appropriate period of time for response.  

2.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim, considering all of the evidence of 
record.  See 38 U.S.C.A. §§ 101(3), 103 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 
3.52, 3.53, 3.206 (2003).  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



